DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species VII and species e, corresponding to claims 1 and 14-20, in the reply filed on 11/26/2021 is acknowledged.

Claim Objections
Claim 15 is objected to because of the following informalities:  the phrase “the frequency switching control unit is configured generate” appears to be missing some language and is interpreted as “the frequency switching control unit is configured to generate.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the phrase “wherein ultrasonic/megasonic wave” appears to be missing some language and is interpreted as “wherein the ultrasonic/megasonic wave.”  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ultrasonic/megasonic timer  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ultrasonic/megasonic frequency control unit” in claim 1; “a frequency-switching timing control unit” in claim 1; and “a fixed time duration configuration unit” in claim 15.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is also noted that the recited “random number storage unit” and “ultrasonic/megasonic timer unit” are considered to have the structures of a storage/processor memory and a timer, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the electrical signal” in line 21.  There is insufficient antecedent basis for this limitation in the claim because it recites “at least one signal source” and “an electrical signal output from the at least one signal source,” so there may be plural signal sources and plural electrical signals output from the signal sources.  It is unclear if there should be “at least one,” “plural,” or “respective” electric signals.  It is also unclear if the electrical signal output from the at least one signal source is the same electrical signal output from the ultrasonic/megasonic frequency control unit to the piezoelectric material because when there are plural signal sources and/or plural piezoelectric materials with a signal/channel selector therebetween, the signal output from a signal source is not necessarily the signal being output from the ultrasonic/megasonic frequency control unit (for instance, see Figures 6a, 6c, and 6d).  It appears that these issues can be resolved by claiming “respective” signals and distinguishing the signal(s) output from the signal source(s) from the signal(s) output from the ultrasonic/megasonic frequency control unit.
Claim 1 recites “an ultrasonic/megasonic frequency control unit . . . for constantly varying a frequency of the electrical signal from the at least one signal source and introducing the electrical signal into the ultrasonic/megasonic generator” and the ultrasonic/megasonic frequency control unit includes a frequency-switching timing control unit configured to trigger an ultrasonic/megasonic frequency-switching control unit to switch the oscillation frequency . . has been generated at the first frequency for a time period, the time period being randomly selected within a time range” (emphasis added).  Since “constantly” means “continuously over a period of time,” it is unclear what it means for the oscillation frequency to be varied constantly, but also to only be varied after being generated at a particular frequency for a randomly selected period of time.
In claims 1 and 15, claim limitations “an ultrasonic/megasonic frequency control unit,” “a frequency-switching timing control unit” and “a fixed time duration configuration unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Regarding claim 1, the “ultrasonic/megasonic frequency control unit” includes a “frequency-switching timing control unit” which is disclosed as including a “fixed time duration configuration unit,” but the term “fixed time duration configuration unit” is not a structural description of an element and there is no apparent disclosure of any structure that corresponds to a fixed time duration configuration unit.  Regarding claim 15, the specification does not appear to disclose any structure that performs the claimed function of a fixed time duration configuration unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites “a pulse counter” and “an ultrasonic/megasonic timer unit,” and based on a reading of the specification, it is unclear if these elements are two separate elements or the same element with two different names.  The specification states “[o]ne of the two inputs to the comparator may be the calculation result of the first register, and the other of the two ” input to the “[p]ulse counter.”  It is unclear if the claimed pulse counter and ultrasonic/megasonic timer unit are the same element.  If not, it is unclear what these claimed elements are supposed to correspond to in the disclosure.
Claim 15 recites the limitation "the ultrasonic/megasonic source."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “the reset signal is back to the random number generator” which is not understood and appears to have a grammatical error.  The phrase is interpreted as “the reset signal is fed back to the random number generator.”
Claim 18 recites the limitation "the optical signal."  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (CN 10464350; cited by Applicant) discloses an ultrasonic/megasonic cleaning device, comprising: a cleaning unit comprising: an upper casing and a lower casing 
Puskas (US 6,822,372; cited by Applicant) discloses an ultrasonic cleaner (Figure 12; col. 35, lines 13-55) having transducers (208) operated by generators which provide different frequencies and each being capable of sweeping the frequencies about the tranducers’ bandwidth centered on the respective primary resonance frequencies (206a, 206b, 206c), a multiplexer (214) is connected to each generator (206), and the transducers (208) can switch which signal is provided to the transducers. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711